 
Exhibit 10.1
 
 

 [icmlogo.jpg]    

 
*PORTIONS OF THIS ETHANOL PURCHASE AGREEMENT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.


 
April 3, 2012
 
Via E-mail
 
Mr. Brian Cahill, General Manager
Southwest Iowa Renewable Energy, LLC
2101 42nd Ave
Council Bluffs, IA 51501
 
Re:           Advanced Process Controls Dear Brian:
 
In connection with Southwest Iowa Renewable Energy, LLC's (SIRE) purchase of
ICM, Inc.'s (ICM) proprietary Advance Process Controls solution (APC), ICM
provides the following assurances to SIRE:
 
1.
ICM expects that SIRE will achieve minimum corn to ethanol yield increase of *%
as a result of the purchase, installation and usage of APC ("Minimum Yield
Increase"). The methodology and test period for determining whether SIRE has
achieved a corn to ethanol yield increase is described in Paragraph 2 below. In
the event that SIRE does not achieve the Minimum Yield Increase within the test
period, ICM will provide the following additional consideration to SIRE:

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
(A)
For a period of sixty (60) days following the conclusion of the test period,
ICM, at its sole cost, will provide additional optimization services for SIRE
not to exceed forty (40) hours to facilitate efficient and effective plant
operations at SIRE. If SIRE follows ICM's recommendations, the yield increase
will be measured again to determine if the Minimum Yield Increase has been
achieved.

 


 
 
 

--------------------------------------------------------------------------------

 




April 2, 2012
Page






 
(B)
If the minimum yield increase has not been achieved by the testing following the
plant optimization services, ICM will afford to SIRE a one-time credit in the
amount of * Dollars ($*) that SIRE may use toward the purchase of future parts
and services from ICM.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
2.
For a period of eight (8) weeks following the completion of the installation of
the APC ("test period"), the parties will measure any corn to ethanol yield
increase that may be realized by the plant from the use and operation of the
APC.

 
 
(A)
First, the historical corn to ethanol yield will be determined. The "Historical
Yield" means the historical 8-week corn to ethanol yield (gallons of undenatured
ethanol to bushels ground) prior to APC usage based upon the production records
of SIRE. The Historical Yield shall be measured during the 8-week period
immediately prior to APC being used. The gallons of undenatured ethanol produced
at the Plant during the 8-week period shall be measured by the productions
records of SIRE (as verified by the DCS). The number of bushels shall be
measured by the weekly inventories taken by SIRE for the immediately preceding
completed 8-week period, adjusted for work in process. A bushel shall be equal
to 56 pounds of corn. The Historical Yield will be equal to the quotient of (i)
gallons of undenatured ethanol produced during the 8-week period, divided by
(ii) the number of bushels of corn ground during the 8-week period.

 
 
(B)
Next, a target yield will be determined for measurement purposes. The "Target
Yield" will be equal to the product of (i) the Historical Yield, multiplied by
(ii) * (*%).

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
(C)
Next, the post-APC corn to ethanol yield will be determined under the same
methodology as subsection (A) for the 8-week period following APC commissioning.
The "Post-APC Yield" will be equal to the quotient of (i) gallons of undenatured
ethanol produced during the 8-week period, divided by (ii) the number of bushels
of corn ground during the 8-week period.

 


 
 
 

--------------------------------------------------------------------------------

 




April 2, 2012
Page






 
(D)
Finally, the Minimum Yield Increase will be deemed met if the Post-APC Yield is
equal to or greater than the Target Yield. If the Target Yield is greater the
Post­APC Yield, then Minimum Yield Increase will be deemed not to have been
achieved.

 
Notwithstanding the foregoing, it is imperative the yield comparisons be
conducted under similar operating parameters. Accordingly, SIRE will use its
best efforts to operate the plant under similar conditions during the post-APC
testing compared to the conditions during the historical measurement period,
including amount and types or enzymes, yeast, corn quality and other
fermentation additives. Some procedures, enzyme usage, additives, and operating
settings may be adjusted during the application of the ICM APC solution. These
changes will not constitute changes made by SIRE for the purpose of comparison.
In the event that similar conditions were not achieved, the parties will
negotiate in good faith to adjust either the Historical Yield or the Post-APC
Yield as applicable. Alternatively, the parties may elect another period of time
to measure the Historical Yield that most closely approximated the operating
conditions during the post­APC test period for purposes of determine the yield
increase.
 
3.
This letter and the Advanced Process Controls Technical Proposal constitute the
entire agreement between the parties with respect to the installation and usage
of the APC at the SIRE plant.

 
If the foregoing meets your approval, kindly accept this letter in the signature
blank provided below. Otherwise, please contact me to discuss.
 
Very truly yours,


/s/ Christopher M. Mitchell
Christopher M. Mitchell, President


CMM/bb


Cc:           Bob Wilson
Trevor Hinz






ACCEPTED:


SOUTHWEST IOWA RENEWABLE ENERGY, LLC


 
 
 

--------------------------------------------------------------------------------

 




April 2, 2012
Page






 

         
By:
/s/ Brian Cahill     Brian Cahill, General Manager                     Date:
4-18-2012  


 


 


 
 